NOTICE OF ALLOWABILITY

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-26 and 28 are allowed.
Claim 27 is cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/22 has been entered.
 
Allowable Subject Matter
Claims 1-26 and 28 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 14, the prior art of record fails to teach the totality of the invention including, in combination with the additionally claimed elements, the top plate of the channel section is connected to and positioned over the supporting sleeper, and the left and right resilient pads are spaced from and located adjacent to a side of the supporting sleeper, with a top horizontal surface of each pad located above a top horizontal surface of the supporting sleeper in a first resilient compression condition.
US 6,055,785 discloses a top flange at 28 and a sleeper 14.  However, the top flange 28 is not positioned over the sleeper 14.  In addition, US 5,497,590 and US 6,164031 each disclose pads, but neither discloses pads are spaced from and located adjacent to a side of the supporting sleeper, with a top horizontal surface of each pad located above a top horizontal surface of the supporting sleeper in a first resilient compression condition.  It would be beyond the level of ordinary skill to modify the references to meet these limitations.  Similar remarks apply to claim 26, with respect to the location of the pads.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635